Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/151,409 filed on 01/18/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/06/2022, 09/29/2021, 03/01/2021, 02/19/2021 and 01/18/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2019/0289908 to Worm
[0085] Although across various implementations operation of an aerosol delivery device may vary, in the example implementation of FIGS. 1-3, the general operation of the aerosol delivery device 100 may occur as follows, with one or more of the following steps occurring via control from the control component 108. In a first step, the heating member 112, located at a first heating position 116 (such as for example, position 116a), may be turned on by pressing the pushbutton 105. In addition, the heating member 112 may pre-heat to a first temperature, T1, which, in some implementations, may be low enough such that aerosol is not generated from the aerosol source member 500. In a second step, the user may draw on the aerosol source member (detected, for example, by a flow sensor), and the heating member 112 may heat to a second temperature, T2, in which aerosol is generated from the aerosol source member 500. When the user stops puffing (detected, for example, by a flow sensor), the heater temperature may return to the first temperature, T1, and the indexing mechanism may automatically move to the next heating position 116 (such as, for example, position 116b). This process may continue until the heating member 112 travels to the last of the heating positions 116 (such as, for example, position 116k). After this point, the aerosol source member 500 may be ejected from the housing 102.

US 2019/0230992 to Blick
[0045] Thus more generally, the arrangements of FIG. 1 and FIG. 3 provide a receptacle (101, 101′) for an e-liquid aerosol generated by an aerosol generator within the receptacle, which in turn comprises an electrically powered air flow source such as an air blower operable to draw air into the receptacle (or in the case of compressed air release it into the receptacle) and through a atomizer that heats the liquid to generate a vapor; the vapor in turn mixes with the drawn air to form the aerosol which then flows out of the vapor generator and into the partially enclosed central volume of the receptacle.

[0050] In any event, when an interaction with the user is detected by a sensor or sensors, the aerosol generator (130, 130′) activates to generate aerosolized payload in the manner described previously, namely by activating the electrically powered microblower, fan, pump or pressurized air source (144) to draw or introduce air into the atomizer (145) where it mixes with airborne payload to form an aerosol that is introduced into the partially enclosed central space of the receptacle. After a predetermined time period that may be determined empirically to adequately fill the receptacle with aerosolized payload, the aerosol generator stops.

US 2019/0200677 to Chong
[0088] The electronics are connected to the controller 166. The controller 166 allows for a processor based control of frequency to optimize heating of the susceptor 106. The relationship between frequency and temperature seldom correlates in a direct way, owing in large part to the fact that temperature is the result of frequency, duration and the manner in which the consumable-containing package 102 is configured. The controller 166 may also provide for current monitoring to determine power delivery, and peak voltage monitoring across the induction coil to establish resonance. By way of example only, the controller may provide a frequency of approximately 400 kHz to approximately 500 kHz, and preferably, 440 kHz with a three-second pre-heat cycle to bring the temperature of the susceptor 106 to 400 degrees Celsius or higher in one second. In some embodiments, the temperature of the susceptor 106 can be raised to 550 degrees Celsius or higher in one second. In some embodiments, the temperature can be raised as high as 800 degrees Celsius. Thus, the present invention has an effective range of 400-800 degrees Celsius. In prior art devices, such temperatures would combust the consumable, making the prior art devices ineffective at these temperatures. In the present invention, such high temperatures can still be used to improve the efficiency of aerosol production and allow for quicker heat times.

US 2018/0271150 to Sparklin
[0051] Referring to FIG. 4A, an aerosol precursor processing unit 400A is illustrated. The aerosol precursor processing unit 400A is configured to be in fluid communication with the heating chamber(s) 106. More particularly, the aerosol precursor processing unit 400A is configured to deliver the processed aerosol precursor composition to the heating chamber(s) via an outlet (not shown) communicating with the heating chamber(s) 106, through the airflow channel (e.g., 120, FIGS. 2A-B), or through the aerosol precursor delivery arrangement (e.g., 126, FIG. 1). The aerosol precursor processing unit 400A is configured to pre-heat the aerosol precursor composition 108 to a pre-heat temperature, the pre-heat temperature being less than a maximum desired temperature for forming the aerosol from the aerosol precursor composition 108, prior to the processed (i.e., pre-heated) aerosol precursor composition being delivered to the heating chamber(s) 106. Alternatively, the aerosol precursor composition 108 is pre-heated in the heating chamber(s) 106 of the aerosol delivery device 100 and removed from the heating chamber(s) 106 prior to vaporization/aerosolization of the aerosol precursor composition 108. At this point, the pre-heated aerosol precursor composition 108 is delivered (e.g., via the aerosol precursor delivery arrangement 126) to the aerosol precursor processing unit 400A and vaporized. Ambient air provided via an inlet (not shown) in the aerosol precursor processing unit 400A combines with the vaporized/aerosolized aerosol precursor composition transports the aerosol to be consumed by a user.

US 2016/0227838 to Johnson
[0038] A preheating area 74 (FIG. 3) may be disposed under and around heating plate 73. Preheating area is configured to be placed in the path of the air traveling through PEV 1 to the oven assembly 13, such as the air is preheated before traveling to oven assembly 13. The preheating area 74 increases the speed with which the PEV 1 may heat the air surrounding the medium in oven assembly 13, which in turn shortens the time the user has to wait to receive the vapors from the properly heated medium in oven assembly 13. The preheating area 74 may be configured to create a convection type of environment, whereby the air is circulated past heating elements to continuously warm and heat the air before the air is drawn into the oven assembly 13.

Claims 21-22 are allowed.
The prior art of record (Novak in view of Krietzman, Worm, Blick, Chong, Sparklin and Johnson) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 21 "... lower the first power while the detected airflow exceeds the first threshold value to reach a draw temperature, apply a second power to the heater when the detected airflow is below a second threshold value, the application of the second power being after the lowering of the first power to reach the draw temperature, the second threshold value being less than the first threshold value, and the second power being less than the first power, and apply a third power to the heater after the application of the second power and when the detected airflow is below the second threshold value, the third power being greater than the second power.”.
The prior art of record (Novak in view of Krietzman, Worm, Blick, Chong, Sparklin and Johnson) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 21 "... increase the first power to a draw temperature while the detected airflow exceeds the first threshold value to reach a draw temperature, the draw temperature being less than the preheat temperature, and apply a second power to the heater when the detected airflow is below a second threshold value, the application of the second power being after the increasing of the first power to reach the draw temperature, the second threshold value being less than the first threshold value, and the second power being greater than the increased first power”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0154788 to Novak et al. hereinafter Novak in further view of US 2016/0235124 to Krietzman.

As per claim 1, Novak discloses a system for controlling a heater in a non-combustible aerosol- generating device (FIGs. 1-2; paragraph 0050), the system comprising: 
a memory storing computer-readable instructions (FIGs. 10-11); and 
a controller configured to execute the computer-readable instructions to cause the non-combustible aerosol-generating device to (FIGs. 10-11), 
detect an airflow in the non-combustible aerosol-generating device (FIGs. 12-14; paragraphs 0041, 0091, and 0131-0132: “In another implementation, the sensor 908 may be an air flow sensor using thermopiles. In one example, this type of sensor may include two thermopiles and the aerosol production component 914. The detected air flow may cause a difference in temperature. The processing circuitry 912 may drive the aerosol production component and may read the analog temperature difference from the thermopiles and output an indication (e.g., a digital number) corresponding to the detected air flow.”), 
apply a first power to the heater based on the detected airflow (FIGs 12-14; paragraphs 0091, 0159 and 0170-0172: “In use, when a user draws on the aerosol delivery device 100, airflow is detected by the flow sensor 210, and the heating element 220 is activated to vaporize components of the aerosol precursor composition.” [Wingdings font/0xE0] point B in FIG. 14A), 
apply a second power to the heater based on the detected airflow being below an airflow threshold value (FIG. 12-14:  paragraphs 0170-0172: high pressure point C), the application of the second power being after the application of the first power (FIGs. 14A; paragraphs 0170-0172: any power output after point B), and 
apply a third power to the heater based on the detected airflow being below the airflow threshold value (FIG. 12-14:  paragraphs 0170-0172: high pressure point C), the application of the third power being after the application of the second power (FIGs. 12-14; paragraphs 0158-0160 and 0170-0172: applying the power output starting from min point B (preheat point) [Wingdings font/0xE0] any power output after point B (increasing linearly)), the third power being greater than the second power (FIGs. 12-14; paragraphs 0158-0160 and 0170-0172: applying the power output starting from min point B (preheat point) [Wingdings font/0xE0] any power output after point B (increasing linearly)).
Novak discloses applying the power to the heater (FIGs. 12-14), however, Novak does not explicitly disclose applying the power to the heater based on the preheat temperature.
Krietzman further discloses applying the power to the heater based on the preheat temperature (paragraph 0064: “Preheating the incoming air by separately adjusting the heater 302A in the lower cavity and/or heater in the upper cavity 302B is used to finely tune the temperature, it may also be used to compensate for humidity or temperature.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Krietzman into Novak’s teaching because it would provide for the purpose of Moister air may be heated more efficiently and the controller may adjust the temperature cycle for start-up based on such information (Krietzman, paragraph 0064).

As per claim 2, Novak discloses wherein the airflow threshold value is a first threshold value (FIGs. 14A-F: point C) and the controller is configured to cause the non-combustible aerosol- generating device to apply the first power when the detected airflow exceeds a second threshold value (FIGs. 14C-F). 

As per claim 3, Novak discloses wherein the second threshold value is greater than the first threshold value (FIGs. 14A-F).

As per claim 4, Novak discloses wherein the controller is configured to cause the non-combustible aerosol-generating device to,
determine a heating temperature (FIGs. 11-12; paragraphs 0158-0159: “The processing circuitry 912 can calculate a starting temperature of the aerosol production component, and using this starting temperature, the processing circuitry can calculate an amount of energy needed to effectively bring the aerosol production component to the set temperature quickly to start generating aerosol. When the aerosol production component is at the starting temperature, the pre-heating may be considered to be at a state where the power level is at a maximum and at a maximum time of pre-heat. As the aerosol production component approaches the set temperature, the pre-heating may be considered to be at a state where the power level is at a level for producing a desired amount of aerosol and at a minimum time of pre-heat.”);
Krietzman further discloses reduce the first power based on the heating temperature and a draw temperature (paragraph 0064: “A two heater configuration is shown in FIGS. 5A and 5B, heater one 302A is in the lower portion of the manifold and heater two 302B is in the upper portion of the manifold whereby the upper cavity 303 within the manifold and the lower cavity 304 within the manifold may be heated to different temperatures or turned on and off at different frequencies. Multiple heater zones in a single manifold provide additional opportunity to condition the air and/or fine tune the heat in the manifold to achieve a predetermined temperature at or near the first interface 125.”); and
apply the second power based on the draw temperature and the preheat temperature (paragraph 0064: “A two heater configuration is shown in FIGS. 5A and 5B, heater one 302A is in the lower portion of the manifold and heater two 302B is in the upper portion of the manifold whereby the upper cavity 303 within the manifold and the lower cavity 304 within the manifold may be heated to different temperatures or turned on and off at different frequencies. Multiple heater zones in a single manifold provide additional opportunity to condition the air and/or fine tune the heat in the manifold to achieve a predetermined temperature at or near the first interface 125.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Krietzman into Novak’s teaching because it would provide for the purpose of Moister air may be heated more efficiently and the controller may adjust the temperature cycle for start-up based on such information (Krietzman, paragraph 0064).

As per claim 5, Novak discloses wherein the preheat temperature and the draw temperature are the same (FIGs. 12A-B; paragraphs 0159-0160: at point B, the preheat temp is equal to the APC temp).

As pre claim 6, Novak discloses wherein the draw temperature is greater than the preheat temperature (FIGs. 12A-B; paragraphs 0159-0160: at point C, the APC temp is greater than the preheat temp).

As per claim 7, Novak discloses determine a heating temperature (paragraphs 0158-0159: “The processing circuitry 912 can calculate a starting temperature of the aerosol production component, and using this starting temperature, the processing circuitry can calculate an amount of energy needed to effectively bring the aerosol production component to the set temperature quickly to start generating aerosol. When the aerosol production component is at the starting temperature, the pre-heating may be considered to be at a state where the power level is at a maximum and at a maximum time of pre-heat. As the aerosol production component approaches the set temperature, the pre-heating may be considered to be at a state where the power level is at a level for producing a desired amount of aerosol and at a minimum time of pre-heat.”);
increase the first power after detecting the airflow and before applying the second power (FIGs. 14: power output increasing from point A to F); and
increase the second power before applying the third power (FIGs. 14: power output increasing from point A to F).

As per claim 8, Novak discloses wherein the first power is less than the second power (FIGs. 14: power output increasing from point A to F).

As per claim 9, Novak discloses a proportional-integral-derivative (PID) controller, wherein the controller is configured to cause the non-combustible aerosol-generating device to change at least one of a proportional term (FIGs. 11 and 13; paragraphs 0158-0160 and 0170-0172), an integral term and a derivative term of the PID controller based on the detected airflow (FIGs. 11 and 13; paragraphs 0158-0160 and 0170-0172).

As per claim 10, Novak discloses wherein the controller is configured to cause the non-combustible aerosol-generating device to increase the proportional term when the detected airflow is greater than the second threshold value (FIGs. 14; paragraphs 0170-0172) and decrease the proportional term when the detected airflow is less than the first threshold value (FIGs. 12; paragraphs 0159-0160).

As per claim 11, Novak discloses a sensor configured to detect the airflow and output a signal to the controller, the signal being representative of a magnitude of the airflow (FIGs. 13-14; paragraphs 0169-0171).

As per claim 19, Novak discloses a non-combustible aerosol-generating system, the system comprising: 
a heater (FIGs. 1-2; paragraph 0050); and 
circuitry configured to cause the non-combustible aerosol-generating device to (FIGs. 10-11), 
detect an airflow in the non-combustible aerosol-generating device (FIGs. 12-14; paragraphs 0041, 0091, and 0131-0132: “In another implementation, the sensor 908 may be an air flow sensor using thermopiles. In one example, this type of sensor may include two thermopiles and the aerosol production component 914. The detected air flow may cause a difference in temperature. The processing circuitry 912 may drive the aerosol production component and may read the analog temperature difference from the thermopiles and output an indication (e.g., a digital number) corresponding to the detected air flow.”), 
apply a first power to the heater based on the detected airflow (FIGs 12-14; paragraphs 0091, 0159 and 0170-0172: “In use, when a user draws on the aerosol delivery device 100, airflow is detected by the flow sensor 210, and the heating element 220 is activated to vaporize components of the aerosol precursor composition.” [Wingdings font/0xE0] point B in FIG. 14A), 
apply a second power to the heater based on the detected airflow being below an airflow threshold value (FIG. 12-14:  paragraphs 0170-0172: high pressure point C), the application of the second power being after the application of the first power (FIGs. 14A; paragraphs 0170-0172: any power output after point B), and 
apply a third power to the heater based on the detected airflow being below the airflow threshold value (FIG. 12-14:  paragraphs 0170-0172: high pressure point C), the application of the third power being after the application of the second power (FIGs. 12-14; paragraphs 0158-0160 and 0170-0172: applying the power output starting from min point B (preheat point) [Wingdings font/0xE0] any power output after point B (increasing linearly)), the third power being greater than the second power (FIGs. 12-14; paragraphs 0158-0160 and 0170-0172: applying the power output starting from min point B (preheat point) [Wingdings font/0xE0] any power output after point B (increasing linearly)).
Novak discloses applying the power to the heater (FIGs. 12-14), however, Novak does not explicitly disclose applying the power to the heater based on the preheat temperature.
Krietzman further discloses applying the power to the heater based on the preheat temperature (paragraph 0064: “Preheating the incoming air by separately adjusting the heater 302A in the lower cavity and/or heater in the upper cavity 302B is used to finely tune the temperature, it may also be used to compensate for humidity or temperature.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Krietzman into Novak’s teaching because it would provide for the purpose of Moister air may be heated more efficiently and the controller may adjust the temperature cycle for start-up based on such information (Krietzman, paragraph 0064).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in further view of Krietzman, as applied to claim 1, and further in view of US 2002/0036194 to Reunamaki.

As per claim 12, Novak does not explicitly disclose wherein the preheat temperature is less than 400° C.
Reunamaki further discloses wherein the preheat temperature is less than 400° C (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reunamaki into Novak’s teaching and Krietzman’s teaching because it would provide for the purpose of the air to be blasted can be preheated e.g. to a temperature of 300-400' C (Reunamaki, paragraph 0019).

As per claim 13, Novak does not explicitly disclose wherein the preheat temperature is 320° C.
Reunamaki further discloses wherein the preheat temperature is 320° C (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reunamaki into Novak’s teaching and Krietzman’s teaching because it would provide for the purpose of the air to be blasted can be preheated e.g. to a temperature of 300-400' C (Reunamaki, paragraph 0019).

As per claim 14, Novak does not explicitly disclose wherein the preheat temperature is 300° C.
Reunamaki further discloses wherein the preheat temperature is 300° C (paragraph 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reunamaki into Novak’s teaching and Krietzman’s teaching because it would provide for the purpose of the air to be blasted can be preheated e.g. to a temperature of 300-400' C (Reunamaki, paragraph 0019).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in further view of Krietzman, as applied to claim 1, and further in view of US 2021/0352966 to Reevell.

As per claim 15, Novak does not explicitly disclose wherein the first power is a set maximum power.
Reevell further discloses wherein the first power is a set maximum power (paragraph 0117: “For example, in one scenario, the control circuitry 122 provides maximum electrical power to the heater 124 during an initial time period until the heater or chamber reaches the first temperature. Subsequently, once the aerosol substrate 128 has reached the first temperature, the control circuitry 122 ceases to supply electrical power to the heater 124 for a second time period until the aerosol substrate 128 reaches a second temperature, lower than the first temperature. Subsequently, once the heater 124 has reached the second temperature, the control circuitry 122 starts to supply electrical power to the heater 124 for a third time period until the heater 124 reaches the first temperature again. This may continue until the aerosol substrate 128 is expended (i.e. all aerosol which can be generated by heating has already been generated) or the user stops using the aerosol generation device 100. In another scenario, once the first temperature has been reached, the control circuitry 122 reduces the electrical power supplied to the heater 124 to maintain the aerosol substrate 128 at the first temperature but not increase the temperature of the aerosol substrate 128.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reevell into Novak’s teaching and Krietzman’s teaching because it would provide for the purpose of avoiding the aerosol substrate begin to burn (Reevell, paragraph 0117).

As per claim 16, Novak does not explicitly disclose wherein the second power is a set minimum power.
Reevell further discloses wherein the second power is a set minimum power (paragraph 0117: “For example, in one scenario, the control circuitry 122 provides maximum electrical power to the heater 124 during an initial time period until the heater or chamber reaches the first temperature. Subsequently, once the aerosol substrate 128 has reached the first temperature, the control circuitry 122 ceases to supply electrical power to the heater 124 for a second time period until the aerosol substrate 128 reaches a second temperature, lower than the first temperature. Subsequently, once the heater 124 has reached the second temperature, the control circuitry 122 starts to supply electrical power to the heater 124 for a third time period until the heater 124 reaches the first temperature again. This may continue until the aerosol substrate 128 is expended (i.e. all aerosol which can be generated by heating has already been generated) or the user stops using the aerosol generation device 100. In another scenario, once the first temperature has been reached, the control circuitry 122 reduces the electrical power supplied to the heater 124 to maintain the aerosol substrate 128 at the first temperature but not increase the temperature of the aerosol substrate 128.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Reevell into Novak’s teaching and Krietzman’s teaching because it would provide for the purpose of avoiding the aerosol substrate begin to burn (Reevell, paragraph 0117).

As per claim 18, Novak discloses to determine a heating temperature (paragraphs 0158-0159: “The processing circuitry 912 can calculate a starting temperature of the aerosol production component, and using this starting temperature, the processing circuitry can calculate an amount of energy needed to effectively bring the aerosol production component to the set temperature quickly to start generating aerosol. When the aerosol production component is at the starting temperature, the pre-heating may be considered to be at a state where the power level is at a maximum and at a maximum time of pre-heat. As the aerosol production component approaches the set temperature, the pre-heating may be considered to be at a state where the power level is at a level for producing a desired amount of aerosol and at a minimum time of pre-heat.”).
Krietzman further discloses the application of the third power applies the third power when the heating temperature is the preheat temperature (paragraph 0064: “A two heater configuration is shown in FIGS. 5A and 5B, heater one 302A is in the lower portion of the manifold and heater two 302B is in the upper portion of the manifold whereby the upper cavity 303 within the manifold and the lower cavity 304 within the manifold may be heated to different temperatures or turned on and off at different frequencies. Multiple heater zones in a single manifold provide additional opportunity to condition the air and/or fine tune the heat in the manifold to achieve a predetermined temperature at or near the first interface 125.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Krietzman into Novak’s teaching because it would provide for the purpose of Moister air may be heated more efficiently and the controller may adjust the temperature cycle for start-up based on such information (Krietzman, paragraph 0064).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in further view of Krietzman and Reevell, as applied to claim 16, and further in view of US 2004/0215990 to Allen et al. (herein after Allen)

As per claim 17, Novak does not explicitly disclose wherein the set minimum power is 1W.
Allen further discloses wherein the set minimum power is 1W (paragraphs 0009 and 0010).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Allen into Novak’s teaching, Krietzman’s teaching and Reevell’s teaching because it would provide for the purpose of The main converter is put into standby or shutdown when not supplying power to the information handling system. The auxiliary converter is designed to draw a minimum amount of energy, only enough to maintain the information handling system in the standby or shutdown mode of operation (Allen, paragraph 0013).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in further view of Krietzman, as applied to claim 19, and further in view of US 2018/0104214 to Raichman and  US 2020/0306405 to Nixon et al. (herein after Nixon)

As per claim 20, Novak does not explicitly disclose a removable capsule including the heater, wherein the removable capsule is configured to direct the airflow along a longitudinal axis of the capsule.
Raichman further discloses a capsule including the heater (FIG. 6; paragraphs 0083-0084)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raichman into Novak’s teaching, and Krietzman’s teaching because it would provide for the purpose of capsule includes an internal heating element (e.g., an internal mesh (not shown)), as an alternative or in addition to the upper and lower meshes. The internal heating element is configured to be heated in a similar manner to that described with reference to the upper and lower meshes, and is configured to heat the capsule via conductive heating (Raichman, paragraph 0084).
Nixon further discloses a removable capsule (paragraphs 0006-0007), wherein the removable capsule is configured to direct the airflow along a longitudinal axis of the capsule (paragraphs 0006-0007).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Nixon into Novak’s teaching, Krietzman’s teaching and Raichman’s teaching because it would provide for the purpose of directs the airflow radially with respect to the longitudinal axis (Nixon, paragraph 0007).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193